Exhibit EXTERRAN Exterran Holdings and Exterran Partners Report First Quarter 2008 Results HOUSTON, May 7, 2008 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the first quarter Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income for the first quarter 2008 of $49.4 million, or $0.73 per share, compared to $58.5 million, or $0.87 per share, for the fourth quarter 2007 and $25.4 million, or $0.71 per share, for the first quarter Merger and integration pretax charges related to the merger of Hanover Compressor Company and Universal Compression Holdings, Inc. into Exterran Holdings totaled $4.4 million, or $0.05 per share, in the first quarter 2008 compared to $9.3 million, or $0.08 per share, in the fourth quarter 2007 and $0.3 million in the first quarter 2007. Revenue was $740.1 million for the first quarter 2008 compared to $853.4 million for the fourth quarter 2007 and $448.0 million for the first quarter 2007.EBITDA, as adjusted (as defined below), was $211.2 million for the first quarter 2008 compared to $212.5 million for the fourth quarter 2007 and $117.9 million for the first quarter 2007. The merger of Hanoverand Universal was completed on August 20, 2007, and periods prior to the merger reflect only Hanover’s results.All share and per share amounts have been retroactively adjusted to reflect the merger conversion ratio of 0.325 shares of Exterran Holdings common stock for each share of Hanover common stock for all periods discussed or presented. Stephen A. Snider, Exterran Holdings’ President and CEO said, “We are excited about the start of our first full year of operations as Exterran and are very encouraged about the progress of our international and total solutions businesses.Although merger integration and operational challenges have slowed the performance of our North American business, we are addressing these issues and expect to deliver improvements in revenues and margins in this business by the last half of 2008.We recently transferred key management team members to our North American organization, bringing valuable additional resources and experience to help us complete our merger integration, further our service excellence initiative, and resume growth in our North American business.” Exterran Partners, L.P. Financial Results Exterran Partners reported revenue of $35.3 million in the first quarter 2008 compared to $36.6 million in the fourth quarter 2007 and $17.6 million in the first quarter 2007.Net income was $6.5 million in the first quarter 2008 compared to $7.3 million in the fourth quarter 2007 and $2.3 million in the first quarter 2007.EBITDA, as further adjusted (as defined below), totaled $19.2 million in the first quarter 2008 compared to $20.1 million in the fourth quarter 2007 and $9.5 million in the first quarter 2007.Distributable cash flow (as defined below) totaled $14.0 million in the first quarter 2008 compared to $14.1 million in the fourth quarter 2007 and $6.0 million in the first quarter 2007. On April 28, 2008, Exterran Partners announced a cash distribution of $0.425 per limited partner unit for the first quarter 2008 compared to $0.425 per limited partner unit for the fourth quarter 2007 and $0.35 per limited partner unit for the first quarter 2007. “We are pleased with another solid performance by Exterran Partners in the first quarter, which included a distribution 21% higher than the prior year period’s distribution.Exterran Partners continues to work toward a possible acquisition of certain contract operations assets and contracts from Exterran Holdings in a drop-down transaction and recently obtained financing commitments to expand its existing senior secured debt facility in contemplation of the proposed drop-down transaction,” commented Mr. Snider, Chairman, President and CEO of Exterran Partners’ general partner. “We believe the large pool of U.S. contract compression assets that can be offered for sale by Exterran Holdings to Exterran Partners over time and attractive ongoing market opportunities continue to enhance our outlook.” Conference Call Details Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) announce the following schedule and teleconference information for their first quarter 2008 earnings release: · Teleconference: Wednesday, May 7, 2008 at 11:00 a.m. Eastern Time (10:00 a.m. Central Time).To access the call, United States and Canadian participants should dial 888-727-7721. International participants should dial 913-312-0381 at least 10 minutes before the scheduled start time. Please reference Exterran conference call number 4019182. · Live Webcast: The webcast will be available in listen-only mode via the Companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Wednesday, May 7, until 2:00 p.m. Eastern Time Wednesday, May 14, 2008. To listen to the replay, please dial 888-203-1112 in the United States and Canada, or 719-457-0820 internationally, and enter access code 4019182. ***** With respect to Exterran Holdings, EBITDA, as adjusted, a non-GAAP measure, is defined as income from continuing operations plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, merger and integration expenses, minority interest, excluding non-recurring items, and extraordinary gains or losses. With respect to Exterran Partners, distributable cash flow, a non-GAAP measure, is defined as net income plus depreciation expense, non-cash selling, general and administrative expenses, interest expense and any amounts by which cost of sales and selling, general and administrative costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense and maintenance capital expenditures, and excluding non-recurring items. With respect to Exterran Partners, EBITDA, as further adjusted, a non-GAAP measure, is defined as net income plus income taxes, interest expense, depreciation expense, non-cash selling, general and administrative expenses and any amounts by which cost of sales and selling, general and administrative costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, and excluding non-recurring items. With respect to Exterran Holdings, Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). With respect to Exterran Partners, Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. About Exterran Exterran Holdings, Inc.is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications. Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners. Headquartered in Houston, Texas, Exterran and its over 10,000 employees have operations in more than 30 countries. Exterran Partners, L.P. was formed by Exterran Holdings to provide natural gas contract compression services to customers throughout the United States. Exterran Holdings owns 51% of Exterran Partners. For more information, visit www.exterran.com. Forward Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors that could cause actual results to differ materially from such statements, many of which are outside the control of Exterran Holdings, Inc. and Exterran Partners, L.P. (the “Companies”).Forward-looking information includes, but is not limited to: Exterran Holdings’ expectation to deliver improvements in revenue and margins in the North American business by the last half of 2008; the Companies’ operational and financial strategies, and the Companies’ ability to successfully effect those strategies; the Companies’ financial and operational outlook and ability to fulfill that outlook; demand for the Companies’ products and services and growth opportunities for those products and services; the ability of Exterran Holdings and Exterran Partners to complete a possible transaction and the expected timing of the closing of such a transaction; the expected benefits of such a transaction; and Exterran Holdings’ intention to offer and sell other assets to Exterran Partners over time. While the Companies believe that the assumptions concerning future events are reasonable, they caution that there are inherent difficulties in predicting certain important factors that could impact the accuracy of the forward-looking information. Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are:changes in Exterran Holdings’ credit rating and the factors that impact its credit rating; the failure to realize anticipated synergies from the merger; changes in master limited partnership equity markets and overall financial markets that impact the effect of the drop-down of additional assets from Exterran Holdings to Exterran Partners; changes in tax laws that impact master limited partnerships, including drop-downs of additional assets into Exterran Partners; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for natural gas and the impact on the price of natural gas; Exterran Holdings’ ability to timely and cost-effectively obtain components necessary to conduct the Companies’ business; changes in political or economic conditions in key operating markets, including international markets; the Companies’ ability to timely and cost-effectively integrate their enterprise resource planning systems; changes in safety and environmental regulations pertaining to the production and transportation of natural gas; and, as to each of the Companies, the performance of the other entity. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in the Companies’ Annual Reports on Form 10-K for the year ended December 31, 2007, and those set forth from time to time in the Companies’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.
